Citation Nr: 1438127	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent from July 2, 2007 and 50 percent from January 16, 2014.

2.  Entitlement to service connection for residuals of cancer at the base of the tongue, claimed as due to herbicide exposure.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The service-connected PTSD was initially assigned a 10 percent disability rating in the August 2008 rating decision.  In November 2009, the RO increased the assigned rating to 30 percent, effective from the date of claim.  Most recently, in a February 2014 rating decision, the RO increased the assigned evaluation to 50 percent, effective January 16, 2014.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In November 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a July 2013 Board decision, the claims were remanded for further development.  The VA Appeals Management Center (AMC) continued the previous denials in a February 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, in November 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  Unfortunately, the Veterans Law Judge before whom he testified is no longer employed at the Board.

The Veteran is entitled to a hearing with the Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  As such, the Veteran was sent a letter informing him of this situation and indicating that he could elect to be provided with another hearing before the Board.  In a response received in August 2014, the Veteran requested a videoconference hearing.  Because videoconference hearings are scheduled by the RO (see 38 C.F.R. §§ 20.700(e), 20.704(a)), the Board must therefore remand the case to the RO so that a videoconference hearing may be scheduled.  See 38 C.F.R. § 20.703 (2013).

The Board sincerely regrets the additional delay in adjudicating the Veteran's claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a VLJ sitting in Washington DC.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

